DETAILED ACTION
Receipt of Arguments/Remarks filed on December 9 2021 is acknowledged. Claims 2-25 and 28-38 were/stand cancelled. Claim 1 was amended. Claims 1, 26-27 and 39-47 are pending. Claims 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27 2014. Claims 1, 26-27, 39 and 42-47 are directed to the elected invention.
	
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The amendments filed December 9 2021 have overcome the rejection of claims 1, 27 and 39 under pre-AIA  35 U.S.C. 103(a) over Guillard et al. in view of Stroppolo et al. and Mork et al. The instant claims as amended require L1 to be present.  This amendment distinguishes the instant claims from Guillard et al.  

Allowable Subject Matter
Claims 42-46 are allowed.  The prior art does not teach or suggest compounds of structure P4-3 as the recitations for R, R1, R2 and R11-13 exclude substitution, see Applicants arguments filed July 27 2018, specifically pages 22 of the response (page 9 of the arguments).
New and Modified Rejections Necessitated by the Amendments filed December 9 2021


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 27 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartzatt et al. (Biotechnol. Appl. Biochem, 2003).
Applicant Claims
The instant application claims a compound of Structure L and a composition comprising the compound of Structure L and a pharmaceutically acceptable carrier.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Bartzatt et al. is directed to bifunctional constructs of aspirin and ibuprofen that express antibacterial and alkylation activities.  Figure 1 shows the structure of the compounds.  Compound E is an ibuprofen N-mustard agent (see figure 3). Salts of the 2 and HCl salts. Specifically compound E has the N-mustard ester group attached to the carrier drug ibuprofen (page 278).  Cancerous tissues may be targeted by introducing an alkylating N-mustard group on to the structures of aspirin and ibuprofen.  Upon hydrolysis of the N-mustard agent at the site of the cancer, the parent structure of the ibuprofen is produced and is sufficiently intact to target the overexpressed COX-2 enzyme.  The compounds show zero violations of the Rule of 5 and therefore considered to have good bioavailability (page 281 last paragraph).  The agents were dissolved in liquid broth (tissue culture) and buffered aqueous mixture (determination of absorptivity) (page 275).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Bartzatt et al. teaches a compound within the claims, salts of the N-mustard agents and carriers, Bartzatt et al. does not expressly teach the salt of the compound or a composition.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to for the HCl salt of compound E and utilize the composition in carrier such as a liquid broth or buffered aqueous mixture.  One skilled in the art would have been motivated to utilize the HCl salt as Bartzatt et al. teaches the formation of HCl salts of the N-mustard agents.  Since compound E is a mustard agent compound there is a reasonable expectation of success.   One skilled in the art would have been motivated to utilize broth or a buffered aqueous mixture as these are acceptable mediums for the compounds as taught by Bartzatt et al.
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 26-27, 39 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16421735. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a compound of Structure L and a composition comprising the compound of Structure L and a pharmaceutically acceptable carrier.
Copending ‘735 claims a high penetration composition having structure L which is F-L1-L4-L2-T. T group Na is the same as instantly claimed T-1 when R is nothing.    F-1g1 is the same as instantly claimed F-85 when L4 is C=O.  L1 can be nothing, and L2 can be O which corresponds to the instantly claimed O of L1.  Salts of these compounds are claimed.  Claim 20 lists various compounds.  A specific compound 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as they both claim the same compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the copending application has an earlier effective U.S. filing date March 9 2006 (assuming support in the provisional) or January 9 2009 based on parent wherein either are before the December 4 2009 for the instant.  The examiner directs Applicants attention to MPEP 804: 
If a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
Where there are two applications with conflicting claims, a terminal disclaimer need not be filed in the application with the earliest effective U.S. filing date, i.e., the "earlier-filed application," which is identified as follows:
(A) Where there is no benefit claim in the two applications, the earlier-filed application is the one having the earlier actual filing date; 
(B) 
(1) Where at least one of the two applications is entitled to the benefit of a U.S. nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the earlier-filed application is the one having the earliest date to which it is entitled benefit under 35 U.S.C. 120, 121, 365(c), and/or 386(c). 
(2) Where two applications are entitled to the benefit of the same U.S. nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), if all the conflicting claims of one of the applications are not appropriately supported in the parent application (and therefore, not entitled to the benefit of the filing date of the parent application), while the conflicting claims of the other application are appropriately supported in the parent application (and therefore, entitled to the 
(C) A 35 U.S.C. 119(e)  benefit claim is NOT taken into account in determining which is the earlier-filed application. 
(D) A foreign priority claim under 35 U.S.C. 119(a)  is NOT taken into account in determining which is the earlier-filed application

If a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) that is later than, or the same as, the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection. In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321  will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). Upon the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application. 
If both applications are filed on the same day, the provisional nonstatutory double patenting rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications.
If both applications are entitled to the benefit of the same U.S. nonprovisional application under 35 U.S.C. 120, 121, or 365(c), and (B)(2) above does not apply, then the provisional nonstatutory double patenting rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications


Response to Arguments
Applicants’ arguments filed December 9 2021 have been fully considered but they are not persuasive. 
The rejections are maintained since applicant has not made any substantive arguments traversing the rejection. Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616